United States Court of Appeals
                      For the First Circuit


No. 16-1774

                 MARIO GILBERTO MORALES-MORALES,

                           Petitioner,

                                v.

                    JEFFERSON B. SESSIONS, III,
              Attorney General of the United States,

                           Respondent.


                           ERRATA SHEET

     The opinion of this Court, issued on May 22, 2017, is amended
as follows:

     In the footnote of the cover page, "Fed. R. App. P. 4(c)(2)"
is replaced with "Fed. R. App. P. 43(c)(2)"